                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


JOSHUA MARSHALL,

                        Plaintiff,

           v.
                                          Case No. 18 C 8305
THE VILLAGE OF ISLAND LAKE,
ILLINOIS, a municipal                     Judge Harry D. Leinenweber
corporation; ANTHONY
SCIARRONE; and BILLY
DICKERSON,

                    Defendants.


                     MEMORANDUM OPINION AND ORDER

      Plaintiff Joshua Marshall claims that when he worked for the

Defendant Village of Island Lake’s police department, Defendants

Anthony Sciarrone and Billy Dickerson retaliated against Marshall

for   speaking    out    about     corruption     within   the   department.

Defendants have moved to dismiss Marshall’s Complaint on the

grounds that Marshall failed to plead facts to state his federal

claims, and that the Court should dismiss the remainder of his

state law claims. For the reasons stated herein, Defendants’ Motion

to Dismiss (Dkt. No. 27) is granted in part and denied in part.

                              I.     BACKGROUND

      The Village of Island Lake, Illinois (“the Village”) is a

municipal corporation. (Compl. ¶ 7, Dkt. No. 1.) Plaintiff Joshua

Marshall began working for the Village in November 2015. (Compl.
¶ 8.) During the times relevant to this suit, Defendant Anthony

Sciarrone was the Village’s Chief of Police, Defendant Billy

Dickerson was a police sergeant, and Marshall was a police officer

in training. (Compl. ¶¶ 4-6.) Marshall’s precise employment status

is somewhat unclear from the face of the Complaint—Marshall states

that he was “a sworn Island Lake police officer,” enrolled in the

Village’s “field training officer school,” and on a “probationary

period.”     (Compl.    ¶¶ 8,    13,     15.)    Dickerson      was    Marshall’s

supervisor. (Compl. ¶ 6.)

     Around October 2016, Marshall learned that Dickerson was

inflating his own pay by claiming he worked more hours than he

actually did. (Compl. ¶ 11.) Marshall reported this activity to

Sciarrone. (Compl. ¶ 12.) According to Marshall, shortly after

making this complaint, and in retaliation for making the complaint,

Dickerson removed Marshall from field training officer school.

(Compl. ¶ 13.) Sciarrone and Dickerson then began “a campaign of

harassment and retaliation” against Marshall, including opening an

investigation    into    his     conduct,       accusing   him    of    violating

department    rules,    and     threatening      to   prevent    Marshall    from

completing his probationary period. (Compl. ¶¶ 14-15.)

     The conflict among Marshall, Dickerson, and Sciarrone came to

a head on December 8, 2017, when Marshall testified at a motion to

suppress hearing involving a suspect, he had arrested a year


                                       - 2 -
earlier. (Compl. ¶ 17.) When the prosecutor asked Marshall to

identify the criminal defendant as the person Marshall had arrested

a year earlier, Marshall testified that he could not identify the

defendant as that person with 100 percent certainty. (Compl. ¶ 18.)

That same day, Dickerson began an investigation into Marshall’s

testimony,    and    two    weeks       later,    Dickerson   recommended     that

Marshall be terminated for his testimony. (Compl. ¶ 20.) Sciarrone

fired   Marshall     on    December 20,      2017.     Marshall    believes   this

termination    was    in    retaliation       for    having   complained      about

Dickerson’s time theft. Furthermore, Marshall alleges that after

he was fired, Dickerson interfered with Marshall’s ability to

obtain new employment as a police officer, by making false and

defamatory    statements      to    a    police     department    Marshall    later

applied to for employment. (Compl. ¶ 22.)

     Marshall filed suit in December 2018. His Complaint sets forth

five counts: (1) retaliation in violation of the First Amendment,

under 42 U.S.C. § 1983; (2) violation of the Fourteenth Amendment

right to due process, under 42 U.S.C. § 1983; (3) retaliation in

violation of the Illinois Whistleblower Act, 740 ILCS 174/10 et

seq.; (4) common law retaliatory discharge; and (5) common law

defamation per se. Defendants now move the Court to dismiss Counts

I, II, and V for failure to state a claim, and to decline to

exercise supplemental jurisdiction over Counts III and IV, the


                                         - 3 -
remaining state law claims. The Court will first address the

federal claims before turning to the issue of whether to exercise

supplemental jurisdiction, and finally, the Court will assess the

defamation claim.

                               II.    LEGAL STANDARD

       Dismissal for failure to state a claim under Rule 12(b)(6) is

proper when “the allegations in a complaint, however true, could

not raise a claim of entitlement to relief.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). The complaint must contain

allegations that “state a claim to relief that is plausible on its

face.” Ashcroft     v.       Iqbal,     556   U.S.   662,   678   (2009).     Factual

allegations must be enough to raise a right to relief “above the

speculative level.” Twombly, 550 U.S. at 555. In reviewing a

plaintiff’s claim, the court must construe all of the plaintiff’s

factual allegations as true and must draw all reasonable inferences

in the plaintiff’s favor. Virnich v. Vorwald, 664 F.3d 206, 212

(7th    Cir.   2011).    However,        legal    conclusions      and   conclusory

allegations merely reciting the elements of the claim are not

entitled to this presumption. Id.

                                 III.     DISCUSSION

                        A.    First Amendment Retaliation

       Count I alleges that Defendants retaliated against Marshall

for    engaging   in         speech—the       complaint     to    Sciarrone    about


                                         - 4 -
Dickerson’s        time       theft—that     is     protected    under      the   First

Amendment.        Defendants       argue     that     Marshall     cannot     state   a

retaliation claim because when he complained about Dickerson’s

time theft, Marshall was acting in his official capacity as a

government official.

      The First Amendment generally prohibits government officials

from dismissing or demoting an employee because the employee

engaged      in    constitutionally          protected        political      activity.

Heffernan v. City of Paterson, N.J., 136 S. Ct. 1412, 1416 (2016).

To state a First Amendment retaliation claim, Marshall must allege

that: (1) he engaged in activity protected by the First Amendment;

(2)   he    suffered      a    deprivation    that    would     likely   deter    First

Amendment activity; and (3) the protected activity he engaged in

was at least a motivating factor for the retaliatory action. Archer

v. Chisholm, 870 F.3d 603, 618-19 (7th Cir. 2017) (citations

omitted).      Defendants        assert     that     the   first    element—whether

Marshall engaged in protected speech—is not met here because the

speech in question was pursuant to his official duties as a public

employee. When public employees make statements “pursuant to their

official duties,” the employees are “not speaking as citizens for

First Amendment purposes, and the Constitution does not insulate

their      communications        from   employer      discipline.”       Garcetti     v.

Ceballos, 547 U.S. 410, 421 (2006). The Supreme Court has held


                                           - 5 -
that First Amendment protection for a public employee’s speech

turns on: (1) whether the employee spoke as a private citizen, (2)

on   a    matter   of   public   concern;    and   (3)   if   so,   whether   the

governmental entity has offered an adequate justification for its

decision to treat the employee differently from the general public.

Id. at 418.

         The parties dispute whether Marshall was speaking as a public

official or private citizen. Defendants argue that Marshall was

speaking pursuant to his official duties because he was a police

officer reporting a theft (of time), and it is “axiomatic that

part of a police officer’s official duties is to act when there is

a criminal violation of the law.” (Defs.’ Mot. at 5, Dkt No. 29.)

Marshall urges that he was speaking as a private citizen about a

matter of public concern: “misconduct by a public official.” (Pl.’s

Resp. at 4, Dkt. No. 31.) Marshall claims that as a police officer,

his professional duties did not include reporting the misconduct

of his supervisor, and as such, his complaints about Dickerson

were made as a private citizen. (See Pl.’s Resp. at 5 (“In the

ordinary course of a police officer’s work, they are not involved

in rooting out corrupt wage and hour practice by their supervisors.

. . . Ferreting out internal corruption was presumably not in

Marshall’s job description . . . thus he was not acting as a police

officer but as a concerned citizen when he reported Dickerson’s


                                     - 6 -
malfeasance.”).) The Seventh Circuit has rejected this exact line

of reasoning in Kubiak v. City of Chicago, 810 F.3d 476 (7th Cir.

2016), in which the court held that a government employee reporting

misconduct does not speak as a private citizen merely because

reporting misconduct is outside their typical duties:

     [Plaintiff] argues that as the public relations face of
     the Chicago Police Department, her professional duties
     did not include reporting misconduct of her coworkers,
     and as such, her complaints about [her fellow officer]
     were   made    as   a private  citizen.   We  disagree.
     [Plaintiff’s] concept of “official duties” is overly
     narrow. As we explained in Houskins, an employee’s
     official duties are not limited to the formal job
     description. [Houskins v. Sheahan, 549 F.3d 480, 490
     (7th Cir. 2008).] We must make a practical inquiry into
     what Kubiak was expected to do as an employee. See
     id.; Spiegla v. Hull, 481 F.3d 961, 965–67 (7th Cir.
     2007) (holding that a correctional officer spoke as an
     employee    and   not as   a  citizen   when  reporting
     supervisor’s breach of prison security even though the
     officer’s primary responsibility was to monitor vehicle
     and foot traffic through the main gate). Generally, an
     employee who is verbally assaulted by a colleague would
     be expected to report the inappropriate behavior to a
     supervisor.

Kubiak, 810 F.3d at 481-82; see also Vose v. Kliment, 506 F.3d

565, 570 (7th Cir. 2007) (“[Plaintiff] may have gone above and

beyond his routine duties by investigating and reporting suspected

misconduct in another police unit, but that does not mean that he

spoke as a citizen and not as a public employee.”). Additionally,

as Defendants pointed out, it makes sense to expect police officers


                              - 7 -
to report a fellow officer’s misconduct. See Kubiak, 810 F.3d at

482. Marshall was a police officer, and as part of that job, he

was responsible for upholding the law, even if the law at issue

here was not one an officer typically has a role in enforcing. See

id. Marshall has not pled any facts that would indicate he was not

expected to report corruption when he saw it; thus, he has failed

to plead facts that would indicate he was speaking as a private

citizen.

       Furthermore, Seventh Circuit caselaw indicates that if an

employee reports misconduct in the manner directed by official

policy, to a supervisor, or to an external body with formal

oversight responsibility, then the employee speaks pursuant to his

official duties and his speech is unprotected. See Spalding v.

City   of   Chicago,   24   F.   Supp.   3d   765,   776   (N.D.   Ill.   2014)

(collecting cases). By contrast, if the employee testifies about

misconduct, or reports misconduct “outside established channels or

in violation of official policy,” he speaks as a private citizen

and his speech is constitutionally protected. See id. Marshall has

not pled any facts that would indicate whether or not the Village’s

policy requires officers to report internally misconduct by other

officers. However, the fact that Marshall reported the misconduct

to the Chief of Police rather than to an outside entity strongly

suggests that he was speaking within the scope of his job duties.


                                    - 8 -
See Tamayo v. Blagojevich, 526 F.3d 1074, 1091 (7th Cir. 2008)

(“Following Garcetti, other courts have determined that reports by

government    employees    to   their     superiors     concerning   alleged

wrongdoing in their government office were within the scope of

their job duties, and, therefore, the employees were not speaking

as private citizens.”).

     Therefore, even construing the factual allegations as true

and drawing all reasonable inferences in Marshall’s favor, the

Court must conclude that Marshall’s speech was made as a public

employee and not as a private citizen. Thus, the Court need not

advance to the next inquiry, whether Marshall’s speech was on a

matter   of   public    concern.   This    Count   is    dismissed   without

prejudice.

                B.     Fourteenth Amendment Due Process

     Count II of the Complaint alleges that Defendants violated

Marshall’s right to due process under the Fourteenth Amendment by

damaging his ability to obtain future employment as a police

officer. Defendants argue that Marshall cannot plead a due process

claim because, as a “probationary officer,” he had no legitimate

claim to continued employment at the Village police department.

     There are two types of due process claims: procedural and

substantive. See Cty. of Sacramento v. Lewis, 523 U.S. 833, 850

(1998). Substantive due process concerns whether the government


                                   - 9 -
has an adequate reason for taking away a person’s life, liberty,

or property. See U.S. Const. amend. XIV § 1 (“nor shall any State

deprive any person of life, liberty, or property, without due

process of law”); Belcher v. Norton, 497 F.3d 742, 753 (7th Cir.

2007). Procedural due process concerns whether the government has

followed adequate procedures in taking away a person’s life,

liberty, or property. See Belcher, 497 F.3d at 750. Marshall did

not specify which type of claim he is pursuing in his Complaint,

but he states in his response brief that he only alleges a

procedural due process claim.

      For procedural due process claims, the court must determine

whether the plaintiff has been deprived of a protected interest in

property or liberty. Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S.

40, 59 (1999). Only after finding the deprivation of a protected

interest does the court look to see if the government’s procedures

comport with due process. Id. On the subject of whether Marshall

asserts    a    property    or   liberty   interest,   as    elsewhere     in   the

briefing,       Plaintiff    and    Defendants      talk    past   each    other.

Defendants argue that Marshall does not have a property interest

in   continued      employment     with    the   Village    because   he   was    a

“probationary” officer. Marshall counters that he is not claiming

a property interest in his former job, but rather a liberty

interest       in   maintaining    his     chosen   profession—known       as    an


                                     - 10 -
“occupational liberty” claim. See Hinkle v. White, 793 F.3d 764,

767 (7th Cir. 2015). The Complaint creates confusion on this

subject by stating that Marshall has “a liberty and/or property

interest in pursuing an occupation of his choice” (Compl. ¶ 29

(emphasis added)); however, it also states several times that

Marshall’s due process concern relates to his ability to obtain

future employment. (See Compl. ¶¶ 28-32.) Thus, it appears to the

Court that Marshall was attempting to plead an occupational liberty

claim. Defendants’ motion to dismiss did not present an argument

against an occupational liberty claim, but the Court will address

sua sponte how Marshall has failed to plead such a claim.

      To plead an occupational liberty claim, Marshall must show:

(1)   he   was   stigmatized    by    the   defendant’s   conduct,   (2)   the

stigmatizing information        was    publicly   disclosed    and   (3)    he

suffered a tangible loss of other employment opportunities as a

result of public disclosure. Townsend v. Vallas, 256 F.3d 661,

669-70 (7th Cir. 2001). The Seventh Circuit has also noted that to

state such a claim, the “circumstances of the discharge, at least

if they were [publicly] stated, had the effect of blacklisting the

employee    from   employment    in     comparable   jobs.”   Id.    (quoting

Colaizzi v. Walker, 812 F.2d 304, 307 (7th Cir. 1987)). The Seventh

Circuit calls this a “stigma-plus” analysis:

      [E]ven assuming [the government] harmed [plaintiff’s]
      reputation, mere defamation by the government does not

                                      - 11 -
      deprive a person of “liberty” protected by the
      Fourteenth Amendment, even when it causes serious
      impairment of one’s future employment. Rather, it is
      only the alteration of legal status, such as government
      deprivation of a right previously held, which, combined
      with the injury resulting from the defamation, justifies
      the invocation of procedural safeguards. Thus, we
      conduct a “stigma-plus” analysis to determine whether
      there was an injury to reputation along with a change in
      legal status.

Hinkle, 793 F.3d at 767–68 (citations, brackets, and internal

quotation marks omitted).

      Marshall argues that his due process claim is supported by

his allegations that Defendants fired him and subsequently defamed

him to a prospective employer. (See Compl. ¶¶ 31-32, 47 (“[T]he

arbitrary     and     false   actions        and   injurious        statements    of

[Defendants] did and will continue to cause Plaintiff to be unable

to   pursue   an    occupation   in    law     enforcement     or    other   public

service”; “Dickerson made false and defamatory comments regarding

Plaintiff’s fitness to serve as a police officer to at least one

other   police      department.”)     This    is   insufficient      to   plead   an

occupational liberty claim under the “stigma-plus” standard, as

“simply labeling an employee as being incompetent or otherwise

unable to meet an employer’s expectations does not infringe the

employee’s liberty.” Head v. Chicago Sch. Reform Bd. of Trustees,

225 F.3d 794, 801 (7th Cir. 2000) (citation omitted). Marshall has

pled no facts that indicate Defendants called his integrity into

                                      - 12 -
question in such a way as to make it “virtually impossible” for

him to find new employment in his chosen field. Id. Indeed, the

Seventh Circuit has held that when the liberty interest at issue

is “occupational liberty,” “mere defamation coupled with a firing

is not sufficient to state such a claim.” Townsend, 256 F.3d at

670 n.9 (citing Colaizzi, 812 F.2d at 307). This is exactly what

Marshall pleads at this point. Thus, this count is dismissed

without prejudice.

                 C.    Jurisdiction Over State Law Claims

     Having ruled on the First and Fourteenth Amendment claims,

the Court has dismissed both of the federal claims from this

lawsuit. Defendants urge that in this scenario, the Court should

dismiss    the    remaining     state   law    claims   under    28    U.S.C.

§ 1367(c)(3).     The     federal    supplemental    jurisdiction     statute

provides   that       a   district   court    “may   decline    to    exercise

supplemental jurisdiction” over state-law claims if the court “has

dismissed all claims over which it has original jurisdiction.” 28

U.S.C. § 1367(c)(3). Although this decision is discretionary,

“when all federal claims in a suit in federal court are dismissed

before trial, the presumption is that the court will relinquish

federal jurisdiction over any supplemental state-law claims.” RWJ

Mgmt. Co. v. BP Prod. N. Am., Inc., 672 F.3d 476, 479 (7th Cir.

2012) (quoting Al’s Serv. Ctr. v. BP Prods. N. Am., Inc., 599 F.3d


                                     - 13 -
720, 727 (7th Cir. 2010)). The presumption is rebuttable, “but it

should not be lightly abandoned, as it is based on a legitimate

and substantial concern with minimizing federal intrusion into

areas of purely state law.” Id.

       However, the federal claims in this case have thus far only

been dismissed without prejudice, and the Court will grant Marshall

an opportunity to amend his Complaint to cure the present pleading

deficiencies. See Foster v. DeLuca, 545 F.3d 582, 584 (7th Cir.

2008) (“District courts routinely do not terminate a case at the

same time that they grant a defendant’s motion to dismiss; rather,

they    generally   dismiss    the   plaintiff’s   complaint   without

prejudice and give the plaintiff at least one opportunity to amend

her complaint.”). If Marshall does not file an amended complaint,

or if he does and the federal claims continue to fail to state a

viable claim, the Court will revisit the issue of whether to

relinquish jurisdiction over the remaining state law claims.

                        D.    Defamation Per Se

       As noted above, Count V alleges that Dickerson “made false

and defamatory [per se] comments regarding Plaintiff’s fitness to

serve as a police officer to at least one other police department

where Plaintiff applied for employment after Plaintiff was fired

by the Village.” (Compl. ¶ 47.) Defendants argue that this count




                                 - 14 -
must be dismissed because Marshall failed to specify the defamatory

comments at issue.

       An Illinois defamation action may state a claim either for

defamation per      se (statements    so     harmful    to   reputation   that

damages are presumed) or defamation per quod (statements requiring

extrinsic facts to show their defamatory meaning). Muzikowski v.

Paramount Pictures Corp., 322 F.3d 918, 924 (7th Cir. 2003) (citing

Illinois caselaw). In a per se action, a plaintiff may recover

only     if   the   defendant’s    actions     fit   into    certain   limited

categories, one of which is “words that prejudice a party in her

trade,    profession,    or   business.”      Id.    Defendants,   citing   to

Illinois      caselaw,   contend   that      Marshall   “must   allege    with

specificity the claimed defamatory statements so the statements

can be properly analyzed under Illinois law.” (Defs.’ Mot. at 7.)

       However, Defendants misstate the law when they contend that

“a defamation plaintiff fails to satisfy the requirements of notice

pleading unless he specifically states the words alleged to be

actionable.” (Defs.’ Reply at 3, Dkt. No. 32.) It is true that

Illinois courts subject claims of defamation to specific pleading

requirements. Green v. Rogers, 917 N.E.2d 450, 459-61 (Ill. 2009)

(“Although a complaint for defamation per se need not set forth

the allegedly defamatory words [verbatim], the substance of the

statement must be pled with sufficient precision and particularity


                                    - 15 -
so as to permit initial judicial review of its defamatory content.

… Like a common law fraud claim, a defamation per se claim must be

pled with a heightened level of precision and particularity.”).

However, the Seventh Circuit has made clear that when a plaintiff

files a claim in federal court asserting defamation per se under

Illinois law, such a claim is governed by the federal notice

pleading rule, not the Illinois pleading rule. Muzikowski v.

Paramount Pictures Corp., 322 F.3d 918, 926 (7th Cir. 2003) (“[T]he

Illinois    pleading   rule…   of    course    does   not    apply    in   federal

court.”); see also Muzikowski v. Paramount Pictures Corp., 477

F.3d 899, 903 (7th Cir. 2007) (“[T]he heightened pleading standard

that the Illinois courts use does not apply in federal court to a

claim of defamation per se.”).

     Accordingly,      the   Court   must     consider      whether   Marshall’s

defamation claim satisfies the notice pleading requirements of

Federal Rule of Civil Procedure 8. Rule 8 requires a pleading to

contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Under the

notice pleading standard, specific facts are not necessary; the

statement need only give the defendant fair notice of what the

claim is and the grounds upon which it rests. Erickson v. Pardus,

551 U.S. 89, 93 (2007). In the context of a defamation claim, Rule

8   “does   not require that     the    complaint     recite     verbatim     the


                                     - 16 -
allegedly defamatory statement.” Rivera v. Allstate Ins. Co., 140

F. Supp. 3d 722, 728 (N.D. Ill. 2015) (collecting cases).

     Marshall’s description of the basis of his defamation claim

is quite sparse: “[A]fter Plaintiff was fired, Dickerson… [made]

false and defamatory statements to at least one police department

where   Plaintiff   applied       for    employment      regarding   Plaintiff’s

fitness to serve as a sworn police officer.” (Compl. ¶¶ 22.)

Marshall thus indicates who was speaking (Dickerson) and what made

the statements defamatory (that Marshall was unfit to serve as a

police officer), but he does not indicate when this took place

(other than the fact that it was after Marshall was fired and

before he filed his Complaint) or to whom the statements were made

(which is odd, given that Marshall should know to which police

departments he applied). This barely surpasses the notice pleading

standard, but ultimately, it is sufficient to make Defendants aware

of the basis for Marshall’s defamation claim. See Erickson, 551

U.S. at 93; see also Rivera, 140 F. Supp. 3d at 728 (under Rule 8,

a defamation plaintiff need not plead “the exact words allegedly

defaming   plaintiff,   or    the       precise    occasions    on   which   those

statements   were   made,    or    to     whom    they   were   made”)   (quoting

Wuchenich v. Shenandoah Mem’l Hosp., 215 F.3d 1324, 2000 WL 665633,

at *14 (4th Cir. 2000) (citable pursuant to 4th Cir. R. 32.1)).




                                        - 17 -
Further details can be developed in discovery. Thus, Defendants’

motion to dismiss the defamation count is denied.

                         IV.   CONCLUSION

     For the reasons stated herein, Defendants’ Motion to Dismiss

(Dkt. No. 27) is granted in part and denied in part. Marshall’s

First Amendment retaliation and Fourteenth Amendment due process

claims (Counts I and II) are dismissed without prejudice; his

defamation claim (Count V) stands.


IT IS SO ORDERED.




                                     Harry D. Leinenweber, Judge
                                     United States District Court

Dated: 8/13/19




                               - 18 -
